Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 July 2022 has been entered.

Status of Claims
	Claims 41-56 are pending.
	Claims 41-56 are allowed.
	
Examiner’s Comment
Drawings
The drawings received on 08 June 2017 were accepted in the Non-Final Office Action mailed 13 May 2019.


Supplemental Amendment
The supplemental amendment, which includes amended claims, received 30 August 2022 has been entered.
Applicant filed the supplemental amendment in response to a telephonic interview with the Examiner conducted on 23 August 2022 in which claim amendments which would place the application in condition for allowance were discussed. The Examiner-Initiated Interview Summary is attached.

Reasons for Allowance
35 U.S.C. §112
35 U.S.C. §112(a)
The rejection of Claim 38 under 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' argument received 05 July 2022.

35 U.S.C. § 103
The rejection of Claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., in the Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' amendment and argument received 05 July 2022.
The rejection of Claim 11 under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, and further in view of Bello et al., in the Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' amendment and argument received 05 July 2022.
The rejection of Claims 12, 13 and 21 under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, and further in view of Psaltis et al., in the Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' amendment and argument received 05 July 2022.
The rejection of Claims 22 and 24 under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, and further in view of Hu et al., in the Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' amendment and argument received 05 July 2022.

Double Patenting
The provisional rejection of Claims 1, 12 and 13 on the ground of nonstatutory double patenting, as being unpatentable over claims 1, 2 and 11 of copending Application No. 15/534,371, in the Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' supplemental amendment received 30 August 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Hare et al. ((2009) J. Am. Coll. Cardiol. 54(24): 2277-2286), Yang et al. ((2010) Cardiovas. Therap. 28: 380-385), and Mesoblast ((2011) Revascor™. PR Newswire, pp. 1-4) do not teach or suggest, alone or in combination, the claimed subject matter which recites: A method for reducing the risk of heart failure-related major adverse cardiac events (HF-MACE) in a human characterized by the following: a) a left ventricular (LV) infarct, the size of which is greater than 18.5% of the left ventricle as measured by cardiovascular magnetic resonance imaging (cMR); b) a proximal left anterior descending (LAD) arterial lesion; c) a left ventricular end systolic volume (LVESV) of greater than 70 ml; d) persistent left ventricular dysfunction; and e) a left ventricular ejection fraction (LVEF) of less than 40%. The method comprises administering to the subject a population of mesenchymal lineage precursor or stem cells, progeny thereof, or a combination of any of the foregoing in an amount effective to (i) decrease the size of the subject's LV infarct and (ii) improve the subject's LV systolic function so as to thereby reduce the subject's risk of HF-MACE for a period of at least six months after the administration.

Hare et al. shows a study to investigate the safety and efficacy of intravenous allogeneic human mesenchymal stem cells (hMSCs) in patients with myocardial infarction (Ml). All patients were required to have a patent infarct-related artery on coronary angiography at the time of randomization. The target vessel was the left anterior descending (LAD) artery in almost half of each of both the hMSC and placebo experimental group populations. Patients had a baseline end-systolic left ventricular volume (LVESV) of 95.3 ± 7.1 or 112.6 ± 10.4ml. The baseline LVEF of patients ranged from 42 to 54.5% or 44.4-53.1, with regard to the hMSC vs placebo treated groups. 
Hare et al. does not show: 1) the subject has a proximal LAD arterial lesion; 2) the subject has an infarct size which is greater than 18.5% or 30% of the left ventricle; 3) a left ventricular ejection fraction (LVEF) of less than 40%; 4) decreasing the size of the LV infarct; and 5) reducing the risk of heart failure-related Major Adverse Cardiac Events (HF-MACE).
That is, Hare et al. does not show a subject population with all of the cardiac characteristics as listed in instant claim 41. 

Yang et al. shows a study to evaluate the safety and feasibility of autologous bone marrow mesenchymal stem cell transplantation via such an approach in patients with acute myocardial infarction (AMI). Myocardial viability in the infarct area increased significantly after cell transplantation in both groups, which are baseline vs 6 month follow-up groups. Only patients with disease in the proximal left anterior descending coronary artery (LAD) or mid LAD above the first diagonal branch were enrolled. Patients enrolled in the study had a baseline LVEF of 42.1 ± 8.0%, if in Group I, and 41.6 ± 8.6%, if in Group II.
Yang et al. does not show a subject population with all of the cardiac characteristics as listed in instant claim 41.

Mesoblast shows clinical trial studies with regard to the mesenchymal precursor cell (MPC) product for cardiovascular diseases, named Revascor™. Clinical improvement was associated with evidence of remodeling (reduction in heart volumes) and improvement in functional capacity, which are key parameters in congestive heart failure. The patients in the Phase 2 trial had an ejection fraction below 40%. Clinical improvement was observed with the highest dose of MPCs in which said improvement was accompanied by reduction in left ventricular end systolic volumes compared with control. Revascor™ therapy significantly reduced cardiac mortality and major adverse cardiac events (MACE) in patients with congestive heart failure over a mean follow-up of 22 months.
Mesoblast does not show a subject population with all of the cardiac characteristics as listed in instant claim 41.

Maquelin et al. and Peterson et al. do not show, individually or in combination, a method for reducing the risk of heart failure-related major adverse cardiac events (HF-MACE) in a human characterized by the following: a) a left ventricular (LV) infarct, the size of which is greater than 18.5% of the left ventricle as measured by cardiovascular magnetic resonance imaging (cMR); b) a proximal left anterior descending (LAD) arterial lesion; c) a left ventricular end systolic volume (LVESV) of greater than 70 ml; d) persistent left ventricular dysfunction; and e) a left ventricular ejection fraction (LVEF) of less than 40%.

Applicant filed Remarks, and a Declaration under 37 CFR 1.132 on 05 July 2022, the latter authored by Kenneth M. Borow, MD.
In the Declaration, the author states that prior to the clinical trials described and discussed in the subject application, there has been no successful treatment of a patient population having the severe disease defined by the characteristics recited in the claims. In the view of the author, there would have been no reasonable expectation that such severely ill patients could be successfully treated to achieve the clinical outcome recited in the claims. While the references cited in the Final Office Action separately refer to some of the various characteristics of MI (myocardial infarction) patients, none of the references refer to the specifically defined patient population that is the subject of the treatment in the present application (Declaration, pg. 4, para. 13-14). Analysis of the clinical trial described in the present specification, including the Examples, shows that patients having the severe disease consistent with the characteristics recited in the claims were successfully treated by the administered cell therapy, while those with less severe disease were not successfully treated. The therapeutic effectiveness in the population of patients with such severe disease is a completely unexpected and surprising outcome, particularly when a therapeutic response was not observed in patients with less severe disease (Declaration, pg. 5, para. 17, thru pg. 6, cont. para. 17).
	
	Applicant also states that claim 41 defines a specific treatment that achieves a
specifically defined result in a patient in a specifically defined patient population. Applicant submits that none of the cited art recognizes the specific population of patients treated by the claimed method, let alone identifies a treatment that results in the outcome recited in claim 41. This patient population is defined by a combination of characteristics that renders such patients at the greatest risk of heart failure-related major adverse cardiac events (HF-MACE). Prior to the clinical trials described in the subject application, there has been no successful treatment of a population of patients having the severe disease defined by these characteristics. Therefore, it would not have been obvious to a person of ordinary skill in the art (POSA) that the particular therapeutic outcome recited in claims 41-56 could be achieved. It is Applicant who
identified a subpopulation of severely ill MI (myocardial infarction) patients who unexpectedly respond well to the stem cell therapy developed by Applicant and recited in the claims (Remarks, pg. 10 thru pg. 11). It was not until later when Applicant re-evaluated the data, as described in the post-hoc analysis, that Applicant discovered, surprisingly, that a subpopulation of subjects having the most severe disease were unexpectedly responsive to the treatment method (Remarks, pg. 14, para. 2). 

Therefore, Applicant has presented evidence of secondary considerations which show that the claimed subject matter is directed to a nonobvious improvement in the treatment of subjects who are most at risk of developing heart failure-related major adverse cardiac events (HF-MACE), because they exhibit the specific cardiac characteristics as described in instant claim 41. That is, the administration of a population of mesenchymal lineage precursor or stem cells, progeny thereof, or a combination thereof reduced the subject’s risk of HF-MACE for a period of at least six months after administration when compared to subjects who did not exhibit as severe cardiac characteristics. Applicant’s specification recites: These data demonstrate that the greater the magnitude of baseline left ventricular contractile abnormality in subjects with chronic heart failure due to left ventricular systolic dysfunction, the more beneficial the MPC (mesenchymal precursor cells) -related cardioprotective effect observed over a 6 month follow-up period (originally-filed specification, pg. 32, para. 1). 
That is, the claimed method shows unexpectedly improved treatment results not present in the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631